SENTENCIA
Relativo a un accidente de vehículos de motor —en el cual el automóvil conducido por el demandante recurrido Demetrio Saurí Rodríguez fue impactado en la parte trasera por un camión perteneciente a la codemandada recurrente Caparra Dairy, Inc.— el Tribunal Superior de Puerto Rico, Sala de Caguas, (1) dictó sentencia determinativa de que el mencionado accidente se debió, única y exclusivamente, a la culpa y negligencia del conductor del *901camión perteneciente a la mencionada codemandada recurrente. En relación con las lesiones sufridas por el demandante Saurí Rodríguez en el referido accidente —“trauma en la región cervical, lumbar y en la espalda” — (2) el foro de instancia le concedió a éste, por concepto de sufrimientos y angustias mentales, la suma de $35,000.(3)
Inconforme con la sentencia dictada, la parte demandada recurrente compareció ante este Tribunal en revisión de la misma. En el recurso que radicara dicha parte le imputa al foro de instancia la supuesta comisión de tres (3) errores, a saber:
A. Erró el Honorable Tribunal al excluir el testimonio del Oficial de Tránsito quien fuera debidamente citado y aportaría prueba sobre la falta de uso de los cinturones de seguridad por el demandante, constituyendo evidencia erróneamente excluida y por ende, deter-minante del monto de daños concedidos al demandante.
B. Incidió el Honorable Tribunal al conceder una indemnización exesiva [sic] al demandante basada en dolores sufridos.
C. El Honorable Tribunal cometió error al no consignar específicamente la determinación sobre las exenciones aplicables de la Ley sobre Compensación por Accidentes de Automóviles. (Enfa-sis en el original.)
Mediante Resolución de fecha 29 de junio de 1990 le concedi-mos el término de veinte (20) días a la parte demandante recurrida
. . . para mostrar causa por la cual este Tribunal no deba expedir el auto solicitado y dictar sentencia modificatoria de la emitida por el tribunal de instancia a los siguientes efectos:
(1) Reducir la suma de $35,000.00 concedida por concepto de daños y sufrimientos mentales a la suma de $10,000.00, y
(2) Reducir de dicha cuantía las sumas correspondientes a las deducciones de la Administración de Compensaciones por Acciden-tes de Automóviles (A.C.A.A.). (Enfasis en el original.)
*902En Rodríguez Cancel u A.E.E., 116 D.ER. 443, 451 (1985), se esbozó claramente la norma prevaleciente en cuanto a la inter-vención de este Foro con la valorización de los daños y perjuicios por parte de los tribunales de instancia. En lo pertinente, expresamos: No hay duda de que en relación con esta difícil y angustiosa labor de estimación de daños, los tribunales de instancia, de ordinario, están en una mejor posición que los tribunales apelativos para evaluar la situación por cuanto son los que tienen contacto directo con la prueba que a esos efectos presenta la parte que los reclama. Publio Díaz v. E.L.A., 106 D.ER. 584 (1978). Ahí la razón para la norma de abstención judicial; esto es, de que este Tribunal no intervendrá con la decisión que a ese respecto emitan los tribunales de instancia a menos que las cuantías concedidas sean ridiculamente bajas o exageradamente altas, Valldejuli Rodríguez v. A.A.A., 99 D.ER. 917 (1971), Urrutia v. A.AA., supra, y de que la parte que ante este Tribunal solicita la modificación de las sumas concedidas a nivel de instancia viene obligada a demostrar la existencia de las circunstancias que hacen meritorio el que se modifiquen las mismas. Canales Velazquez v. Rosario Quiles, 107 D.ER. 757 (1978). Entendemos qne en el caso de autos el recurrente ha demos-trado la existencia de “circunstancias que hacen meritorio” que se modifique la cuantía de $35,000 concedida por concepto de sufri-mientos y angustias mentales. Veamos. La valorización de los daños que hizo el foro de instancia descansó casi exclusivamente en la prueba pericial presentada por la parte demandante. La misma no fue controvertida por la parte demandada según se hizo constar en la determinación de hecho Núm. 14 de la sentencia recurrida. Aun cuando la prueba no haya sido controvertida por el demandado, sin embargo, la misma debe establecer claramente la magnitud de los daños a los fines de poder valorizarlos correctamente. 902 SadRí RodRíguez v. Colón Martínez [127 D.ER. 900 Dicha parte ha comparecido en cumplimiento de la referida resolución. Resolvemos.
*903Surge con claridad de la sentencia recurrida que como conse-cuencia del accidente, el demandante tiene espasmos en los músculos cervicales y dolores de cabeza postraumáticos. Se le diagnosticó miositis L-5 y un síndrome radicular y ha estado recibiendo terapia física para aliviar su condición. Sin embargo, la prueba pericial aportada por la parte demandante no estableció con claridad los daños sufridos por el demandante-, la misma señaló unos “posibles” padecimientos basándose en conjeturas de un perito neurólogo —Dr. Héctor J. Cases— quien no ordenó que se le hicera un CT Sean al demandante para precisar cuál era el problema de su espalda. Así, en la determinación de hecho Núm. 11 se consignó lo siguiente:
11. La impresión diagnóstica del Neurólogo, doctor Héctor J. Cases, declarado como [sic] perito de la parte demandante en esta acción, reveló que el demandante Saurí pudiera resultar con posible herniación de disco a nivel lumbar-sacral dado el tiempo que han estado presente los dolores. Presenta espasmo muscular del área lumbo-sacral; y posible radiculopatía. Estos padecimientos pueden estar presentes por el resto de su vida. Presenta un impedimento fisiológico permanente de un diez (10%) a un treinta (30%) por ciento. (Énfasis suplido.)
Es por ello que entendemos que en el caso de autos la indemnización está basada en una prueba especulativa; ello no cumple con los criterios requeridos en esta clase de situaciones. Según señalamos en Masa v. A.F.F., 96 D.P.R. 856, 873 (1969): “[L]a cuantía de daños realmente sufridos como los previamente relacionados, debe probarse con razonable certeza y presición, sin recurrir a especulaciones” (Énfasis suplido.)
Evidencia de que los “daños” sufridos por el demandante recurrido no ameritan la suma de dinero que le concediera el foro de instancia por concepto de sufrimientos y angustias mentales lo constituye el hecho de que los mismos no impidieron que el demandante, luego de la ocurrencia del accidente, continuara trabajando normalmente como orgnizador de la Unión Insular de Trabajadores Industriales y Construcciones Eléctricas (U.I.T.I.C.E.).
*904Procede, en consecuencia, actuar según lo intimado en la orden de mostrar causa emitida y reducir la cantidad de $35,000 concedida al demandante “por concepto de sufrimientos y angus-tias mentales” a la suma de $10,000.
r-H hH
Finalmente, mediante el tercer señalamiento de error el recurrente alega que el foro de instancia erró al no consignar específicamente la determinación sobre las exenciones aplicables de la A.C.A.A. Coincidimos con su planteamiento.
En Serrano Rodríguez v. Montes, 103 D.P.R. 822, 825 (1975), expresamente se señaló que:
Los tribunales de instancia vienen obligados a hacer las determi-naciones sobre las exenciones aplicables de acuerdo con la Ley de Protección Social por Accidentes de Automóviles y consignar específicamente su aplicación en relación con cada uno de los conceptos de daños adjudicados .... Al no hacerlas hemos de presumir que no se han tomado en consideración, lo cual dificulta nuestra labor en la etapa de revisión. (Enfasis suplido.)
En el caso de autos, el foro de instancia en la parte dispositiva de la sentencia ordenó el pago de una compensación de $35,000 por concepto de sufrimientos y angustias mentales y señaló que “de esta suma se debe descontar la cantidad correspondiente conforme las disposiciones de la Ley de Administración de Compensaciones por Accidentes de Automóviles (A.C.A.A.)”. Apéndice I, pág. 7. La sala sentenciadora no cumplió con su deber de hacer determinaciones específicas sobre las exenciones de.la A.C.A.A.; al proceder de esa manera erró. Procede que se devuelva el caso al tribunal de instancia para que éste cumpla con lo resuelto en Serrano Rodríguez v. Montes, ante.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Alonso Alonso emitió opinión disidente en parte y de conformidad en parte, a la cual se *905unen la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton.
(Fdo.) Francisco R. Agrait Liado

Secretario General

—O—

(1) Hon. Julio Berrios Jiménez, Juez Superior.


(2) Véase Determinación de hecho Núm. 7 de la sentencia dictada por el foro de instancia. Apéndice I, pág. 3.


(3) El foro de instancia le concedió, adicionalmente, al demandante la cantidad de $1,636.79 por daños a la propiedad. Por último, condenó a la parte demandada a satisfacerle al demandante la suma de $3,000 en concepto de honorarios de abogado.